756 N.W.2d 53 (2008)
ADRIAN ENERGY ASSOCIATION, L.L.C., Cadillac Renewable Energy, L.L.C., Genesee Power Station, L.P., Grayling Generation Station, L.P., Hillman Power Company, L.L.C., Tes Filer City Station, L.P., Viking Energy of Lincoln, Inc., and Viking Energy of McBain, Inc., Appellants,
v.
MICHIGAN PUBLIC SERVICE COMMISSION, Consumers Energy Company, Midland Cogeneration Venture, L.P., and Attorney General of The State of Michigan, Appellees.
Docket No. 136407. COA No. 261718.
Supreme Court of Michigan.
September 19, 2008.
On order of the Court, the application for leave to appeal the April 1, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.